Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 1 of 36




                Exhibit 2
                     Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 2 of 36




    US6661783                                 Endress+Hauser’s Fieldgate FXA42 (“The accused product”)
3. A spreading       The accused product, at least in internal testing and usage, practices selecting as the spreading code (e.g.,
code selection       OVSF code as channelization code) for asymmetric communications, a hierarchic orthogonal type spreading
method, which        code (e.g., hierarchical OVSF codes) which is a spreading code of a hierarchy which contains spreading codes
selects as the       of a longer length than spreading codes used for symmetric communication lines and is orthogonal to
spreading code for   spreading codes used for other asymmetric communication lines.
asymmetric
communications, a    As shown below, different users in UMTS-FDD use different spreading codes which are mutually orthogonal
hierarchic           and therefore spreading codes for asymmetric communication line between a user and a base station and that
orthogonal type      of another user and the base station respectively happen to be orthogonal. The accused product is equipped
spreading code       with 3G (also referred to as UMTS). 3G/UMTS has UMTS-FDD as one of its variants.
which is a
spreading code of
a hierarchy which
contains spreading
codes of a longer
length than
spreading codes
used for symmetric
communication
lines and is
orthogonal to
spreading codes
used for other
asymmetric
communication
lines.
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 3 of 36




https://www.us.endress.com/en/field-instruments-overview/system-components-recorder-data-
manager/Gateway-Fieldgate-FXA42
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 4 of 36




https://portal.endress.com/wa001/dla/5001060/7284/000/00/TI01297SEN_0116.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 5 of 36




https://portal.endress.com/wa001/dla/5001060/7284/000/00/TI01297SEN_0116.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 6 of 36




https://www.3gpp.org/technologies/keywords-acronyms/103-umts




https://www.3gpp.org/technologies/keywords-acronyms/103-umts
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 7 of 36




https://www.electronics-notes.com/articles/connectivity/3g-umts/frequency-bands-channels-uarfcn.php
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 8 of 36




https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 9 of 36




https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 10 of 36




https://www.umtsworld.com/technology/codes.htm
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 11 of 36




https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 12 of 36




The spreading code for the downlink of asymmetric communications and said longer spreading code is
orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors (e.g.,
spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.




https://www.umtsworld.com/technology/wcdma.htm
                  Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 13 of 36




                  https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf


4. A CDMA         The accused product practices a CDMA mobile communication method (e.g., WCDMA) for asymmetric
mobile            communication.
communication
method, when      The accused product utilizes UMTS-FDD technology using WCDMA technology.
performing
asymmetric
communications,
comprising:
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 14 of 36




https://www.us.endress.com/en/field-instruments-overview/system-components-recorder-data-
manager/Gateway-Fieldgate-FXA42
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 15 of 36




https://portal.endress.com/wa001/dla/5001060/7284/000/00/TI01297SEN_0116.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 16 of 36




https://portal.endress.com/wa001/dla/5001060/7284/000/00/TI01297SEN_0116.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 17 of 36




https://www.3gpp.org/technologies/keywords-acronyms/103-umts
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 18 of 36




https://www.umtsworld.com/technology/wcdma.htm
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 19 of 36




https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 20 of 36




https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 21 of 36




https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 22 of 36




https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 23 of 36




http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html

As shown below, in the case of UMTS-FDD based communication, spreading factors range from 256 to 2 in
the uplink direction and 512 to 4 in the downlink direction, thereby providing different symbols rates per
second for uplink and downlink respectively.




https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
                     Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 24 of 36




                     https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

a base station       The accused product, at least in internal testing and usage, utilizes a base station (e.g., NodeB). The base
apparatus            station (e.g., NodeB) practices spreading known reference signals (e.g., RSCP signals) and transmission power
spreading known      control bits (e.g, bits of TPC_cmd) by spreading codes with a length that is longer than spreading codes used
reference signals    for symmetric communications, and transmitting spreaded known reference signals (e.g., RSCP signals) and a
and transmission     spreaded transmission power control bits (e.g., bits of TPC_cmd) at a lower transmission rate than a
power control bits   transmission rate when symmetric communications are performed.
by spreading codes
with a length that
is longer than
spreading codes
used for symmetric
communications,
and transmitting
spreaded known
reference signals
and a spreaded
transmission
power control bits
at a lower
transmission rate    http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html
than a
transmission rate    For symmetric communication, the data rate (and its corresponding associated spreading factor) of the uplink
when symmetric       and downlink are the same. They therefore have the same spreading factor whereas in case of asymmetric
communications       communication there is a difference in the uplink and downlink data rates (and its corresponding associated
are performed;       spreading factor) which will thereby process a higher spreading factor for downlink communication.
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 25 of 36




Higher the spreading code for downlink communication lower the data rate (e.g., code length or spreading factor
of 4 gives data rate of 960 Kbits/sec whereas code length or spreading factor of 512 gives 7.5 Kbits/sec) therefore
asymmetric communications, transmits known reference signals (e.g., RS signal) and transmission power
control bits (e.g., TPC bits) at a lower transmission rate than a transmission rate when symmetric
communications are performed.




https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




https://www.etsi.org/deliver/etsi_ts/125200_125299/125215/06.03.00_60/ts_125215v060300p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 26 of 36




https://www.etsi.org/deliver/etsi_ts/125100_125199/125133/06.04.00_60/ts_125133v060400p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 27 of 36




https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 28 of 36




                                                                                              .
https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 29 of 36




https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

The spreading code for the downlink of asymmetric communications and said longer spreading code is
orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors (e.g.,
spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 30 of 36




https://www.umtsworld.com/technology/wcdma.htm
                      Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 31 of 36




                      https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

a mobile station      The accused product practices receiving said transmission power control bits (e.g., bits of TPC_cmd).
apparatus
receiving said
transmission
power control bits;
and




                      https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 32 of 36




                                                                                              .
https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
                      Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 33 of 36




                      https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




                      https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

said mobile station   The accused product practices determining transmission power based on said transmission power control bits
apparatus             (e.g., bits of TPC_cmd).
determining
                      Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 34 of 36




transmission
power based on
said transmission
power control bits.




                                                                                                                    .
                      https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 35 of 36




https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
Case 4:20-cv-04024 Document 1-2 Filed on 11/25/20 in TXSD Page 36 of 36




https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
